[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                    MARCH 25, 2008
                                                  THOMAS K. KAHN
                            No. 07-12705
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 01-00175-CR-T-27-MAP

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                  versus

ROBERT LEE JONES,

                                                   Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 25, 2008)

Before ANDERSON, HULL and FAY, Circuit Judges.

PER CURIAM:
      Alec F. Hall, appointed counsel for Robert Lee Jones in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jones’s supervised release

revocation and sentence are AFFIRMED.




                                          2